DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2020 and 10/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 10 and 11 of U.S. Patent No. 10,886,898 B1 in view of Taigor (US 2016/0211031 A1). See Table below.
Instant Application (17/086,792)
U.S. Patent No. 10,886,898 B1 (hereinafter '898 patent)
1. An apparatus, comprising:
a current source circuit configured to generate a reference current that is at a constant value
for a predetermined temperature range;

a reference calibration circuit configured to generate a calibration current based on the
reference current; and






a terminal calibration circuit for calibrating a data bus termination based on the calibration
current.

1. An apparatus, comprising:
a constant current source configured to generate a reference current at a predetermined value, 

a reference calibration circuit configured to generate a calibration current; 
wherein the reference calibration circuit is further configured to program the resistance of the reference resistance circuit using the reference current,
wherein the calibration current is based on a resistance of a reference resistance circuit,

a terminal calibration circuit having at least one of a pull-down circuit or a pull-up circuit used in calibrating a data bus termination;
2. The apparatus of claim 1, 
wherein the reference calibration circuit includes a programmable
resistance circuit and the reference calibration circuit is configured to program a resistance of the programmable resistance circuit using the reference current, and

wherein the calibration current is based on the resistance of the programmable resistance
circuit.

1. An apparatus, comprising:
wherein the reference calibration circuit is further configured to program the resistance of the reference resistance circuit using the reference current,



wherein the calibration current is based on a resistance of a reference resistance circuit,

3. The apparatus of claim 2, wherein the reference calibration circuit includes a second
programmable resistance circuit,

wherein the terminal calibration circuit is configured to program a resistance of a pull-down circuit based on the calibration current, and

wherein the terminal calibration circuit is further configured to program a resistance of a pull-up circuit based on the resistance of the second programmable resistance circuit.
3. The apparatus of claim 1, wherein the reference calibration circuit is configured to generate a second calibration current, 

wherein the terminal calibration circuit programs a resistance of a pull-down circuit based on the calibration current, and 


wherein the terminal calibration circuit programs a resistance of a pull-up circuit based on the second calibration current.
4, The apparatus of claim 1, wherein the terminal calibration circuit includes at least one of a pull-down circuit or a pull-up circuit and the terminal calibration circuit is configured to program an impedance of the least one of a pull-down circuit or a pull-up circuit based on the calibration current.

2. The apparatus of claim 1, wherein the terminal calibration circuit is configured to program a resistance of a pull-down circuit based on the calibration current, and wherein the terminal calibration circuit is further configured to program a resistance of a pull-up circuit based on the programmed resistance of the pull-down circuit.
5. The apparatus of claim 1, wherein the terminal calibration circuit is configured to program a resistance of a pull-down circuit based on the calibration current, and

wherein the terminal calibration circuit is further configured to program a resistance of a pull-up circuit based on the programmed resistance of the pull-down circuit.
2. The apparatus of claim 1, wherein the terminal calibration circuit is configured to program a resistance of a pull-down circuit based on the calibration current, and 

wherein the terminal calibration circuit is further configured to program a resistance of a pull-up circuit based on the programmed resistance of the pull-down circuit.
6. The apparatus of claim 1, wherein the reference calibration circuit is configured to generate a second calibration current,

wherein the terminal calibration circuit programs a resistance of a pull-down circuit based on the calibration current, and

wherein the terminal calibration circuit programs a resistance of a pull-up circuit based on the second calibration current.
3. The apparatus of claim 1, wherein the reference calibration circuit is configured to generate a second calibration current, 

wherein the terminal calibration circuit programs a resistance of a pull-down circuit based on the calibration current, and 

wherein the terminal calibration circuit programs a resistance of a pull-up circuit based on the second calibration current.
8. The apparatus of claim 1, wherein the reference calibration circuit includes 
a current mirror circuit that is configured to provide the calibration current, 
the current mirror circuit also configured
to provide a first current to a reference resistance circuit having a predetermined impedance,
wherein the current mirror circuit is further configured to adjust the first current to maintain an output voltage of the reference resistance circuit at a predetermined reference value, and wherein the calibration current is based on the first current.
8. The apparatus of claim 1, wherein the reference calibration circuit includes a current mirror circuit that is configured to provide the calibration current, the current mirror circuit also configured 
to provide a first current to the reference 
resistance circuit having a predetermined impedance, 
wherein the current mirror circuit is further configured to adjust the first current to maintain an output voltage of the reference resistance circuit at a predetermined reference value, and wherein the calibration current is based on the first current.
10. The apparatus of claim 1, wherein the reference calibration circuit concurrently programs a pull-down circuit and a pull-up circuit of the terminal calibration circuit based on the calibration current.
10. The apparatus of claim 1, wherein the programming includes concurrently programming a pull-down circuit and a pull-up circuit.
11. The apparatus of claim 1, wherein the reference calibration circuit sequentially programs a pull-down circuit and a pull-up circuit of the terminal calibration circuit based on the calibration current.
11. The apparatus of claim 1, wherein the programming includes sequentially programming a pull-down circuit and a pull-up circuit.


Although the claims at issue are not identical, they are not patentably distinct from each other because:
‘898 patent teaches all the limitations of claim 1 except the limitation “for a predetermined temperature range”.
Taigor teaches an apparatus comprising a calibration circuit having a temperature independent reference current generation (Fig. 1A, [0007]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the temperature independent reference current generation circuit of Taigor to the teachings of ‘898 patent in order to remove the impedance mismatch due to the changes in operating temperature (Taigor, [0003]) and thus alleviate need for repeated calibrations that would have been required otherwise due to the temperature variations (Taigor, [0005]).
Regarding claim 12, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 13, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 13 is rejected under the same rationale as claim 2 above.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 14 is rejected under the same rationale as claim 3 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 15 is rejected under the same rationale as claim 4 above.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 16 is rejected under the same rationale as claim 5 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 17 is rejected under the same rationale as claim 6 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 10. Therefore, claim 19 is rejected under the same rationale as claim 10 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 11. Therefore, claim 20 is rejected under the same rationale as claim 11 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taigor (US 2016/0211031 A1).
	Regarding claim 1, Taigor teaches an apparatus, comprising:
a current source circuit (Figs. 1A, 1B, 110, [0031]) configured to generate a reference current (Fig. 1B,                         
                            
                                
                                    I
                                
                                
                                    C
                                    R
                                
                            
                        
                    ) that is at a constant value ([0031]                         
                            
                                
                                    I
                                
                                
                                    C
                                    R
                                
                            
                        
                     be maintained at a constant magnitude) for a predetermined temperature range ([0030], [0031]                         
                            
                                
                                    I
                                
                                
                                    C
                                    R
                                
                            
                        
                     constant magnitude despite temperature variations, [0023] a range of temperatures at which the device is normally operated);
a reference calibration circuit (Fig. 1A, 112, Fig. 2A, 224) configured to generate a calibration current (Fig. 1A,                         
                            
                                
                                    I
                                
                                
                                    T
                                    I
                                    R
                                    E
                                    F
                                
                            
                        
                    ) based on the reference current ([0028]                         
                            
                                
                                    I
                                
                                
                                    T
                                    I
                                    R
                                    E
                                    F
                                
                            
                        
                     based on                         
                            
                                
                                    I
                                
                                
                                    C
                                    R
                                
                            
                        
                    ); and
	a terminal calibration circuit (Figs. 1A, 1B, 104, 102, 108) for calibrating a data bus termination based on the calibration current ([0027] adjusts the impedance of variable impedance circuit 104, used in a ZQ calibration process).
Regarding claim 4, all the limitations of claim 1 are taught by Taigor.
Taigor further teaches the apparatus, wherein the terminal calibration circuit includes at least one of a pull-down circuit (Fig. 1B, 104, Fig. 4B) or a pull-up circuit (Fig. 1A, 104, Fig. 4A) and the terminal calibration circuit is configured to program an impedance of the least one of a pull-down circuit or a pull-up circuit based on the calibration current (Figs. 1A, 1B,                         
                            
                                
                                    I
                                
                                
                                    T
                                    I
                                    R
                                    E
                                    F
                                
                            
                            =
                            
                                
                                    I
                                
                                
                                    C
                                    A
                                    L
                                
                            
                        
                     , 102, [0034] impedance code DAC<n:0>).
Regarding claim 12, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 15 is rejected under the same rationale as claim 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 11, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taigor (US 2016/0211031 A1) in view of Hardee (US 9,780,785 B2).
	Regarding claim 5, all the limitations of claim 1 are taught by Taigor.
	Taigor teaches the apparatus, wherein the terminal calibration circuit is configured to program a resistance of a pull-down circuit based on the calibration current (Fig. 1B, 104, DAC<n:0>).
	However Taigor does not explicitly teach the apparatus wherein the terminal calibration circuit is further configured to program a resistance of a pull-up circuit based on the programmed resistance of the pull-down circuit.
	Hardee teaches an apparatus wherein a terminal calibration circuit is configured to program a resistance of a pull-up circuit based on the programmed resistance of the pull-down circuit (Fig. 3, 22 is programmed and 26 gets replicated and then 28 is programmed based on 26, col. 4, lines 23-31).
	Therefor it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Hardee to Taigor such that a resistance of a pull-down circuit is programmed and then a pull-up circuit is programmed based on the programmed resistance of the pull-down circuit because such approach of programming pull-up and pull-down circuit is common and conventional for IO drivers in the art (Hardee, note Figs. 1-4 are prior arts).
Regarding claim 6, all the limitations of claim 1 are taught by Taigor.
	Taigor teaches the apparatus, wherein the terminal calibration circuit programs a resistance of a pull-down circuit based on the calibration current (Fig. 1B,                         
                            
                                
                                    I
                                
                                
                                    C
                                    A
                                    L
                                
                            
                        
                    ).
	However Taigor does not explicitly teach the apparatus wherein the reference calibration circuit is configured to generate a second calibration current, and wherein the terminal calibration circuit programs a resistance of a pull-up circuit based on the second calibration current .
	Hardee teaches an apparatus wherein the reference calibration circuit is configured to generate a second calibration current (Fig. 3, the current flowing through Pull Down circuit 26), and wherein the terminal calibration circuit programs a resistance of a pull-up circuit based on the second calibration current (Fig. 3,  28 is programmed based on 26, col. 4, lines 23-31).
	Therefor it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Hardee to Taigor such that a resistance of a pull-down circuit is programmed and then a pull-up circuit is programmed based on the programmed resistance of the pull-down circuit because such approach of programming pull-up and pull-down circuit is common and conventional for IO drivers in the art (Hardee, note Figs. 1-4 are prior arts).
Regarding claim 7, all the limitations of claim 6 are taught by Taigor in view of Hardee.
Taigor teaches the apparatus, wherein the reference calibration circuit includes a current mirror circuit having a first current mirror portion (Figs. 1B, 2A, PMOS 224) and wherein the first current mirror portion generates the calibration current (Fig. 1B,                         
                            
                                
                                    I
                                
                                
                                    C
                                    A
                                    L
                                
                            
                        
                    ).
Hardee further teaches a second current mirror (Fig. 3, 24, 26), and wherein the second current mirror portion generates the second calibration current (Fig. 3, the same current on MP2 is replicated and flows through 26).
Regarding claim 11, all the limitations of claim 1 are taught by Taigor.
	However Taigor does not explicitly teach the apparatus wherein the reference calibration circuit sequentially programs a pull-down circuit and a pull-up circuit of the terminal calibration circuit based on the calibration current.
	Hardee teaches an apparatus wherein the reference calibration circuit sequentially programs a pull-down circuit and a pull-up circuit of the terminal calibration circuit based on the calibration current (Fig. 3, 22 is programmed and 26 gets replicated and then 28 is programmed based on 26, col. 4, lines 23-31).
	Therefor it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Hardee to Taigor such that a resistance of a pull-down circuit is programmed and then a pull-up circuit is programmed based on the programmed resistance of the pull-down circuit because such approach of programming pull-up and pull-down circuit is common and conventional for IO drivers in the art (Hardee, note Figs. 1-4 are prior arts).
Regarding claim 16, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 16 is rejected under the same rationale as claim 5 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 17 is rejected under the same rationale as claim 6 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 11. Therefore, claim 20 is rejected under the same rationale as claim 11 above.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taigor (US 2016/0211031 A1) in view of Bhattacharya (US 2012/0326768 A1).
Regarding claim 10, all the limitations of claim 1 are taught by Taigor.
	However Taigor does not explicitly teach the apparatus wherein the reference calibration circuit concurrently programs a pull-down circuit and a pull-up circuit of the terminal calibration circuit based on the calibration current.
	Bhattacharya teaches an apparatus wherein the reference calibration circuit concurrently programs a pull-down circuit and a pull-up circuit of the terminal calibration circuit based on the calibration current (Fig. 2, CP(n:0) and CN(n:0) are generated concurrently).
	Therefor it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Bhattacharya to Taigor in order to control a relative variation between pull-up and pull-down impedance over variations in PVT conditions and perform a combined generation of a single set of compensation bits that are applied to both pull-up and pull-down drivers. In this manner, design complexity and layout area penalty are significantly reduced compared to alternative compensation approaches (Bhattacharya, 0005).
Regarding claim 19, this claim has substantially the same subject matter as that in claim 10. Therefore, claim 19 is rejected under the same rationale as claim 10 above.
Allowable Subject Matter
Claims 2, 3, 8, 9, 13, 14, 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the double patenting rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to teach or reasonably suggest an apparatus, wherein the reference calibration circuit includes a programmable resistance circuit and the reference calibration circuit is configured to program a resistance of the programmable resistance circuit using the reference current, and wherein the calibration current is based on the resistance of the programmable resistance circuit, in combination with the other limitations of the claim.
Regarding claim 3, claim 3 is objected to due to its dependency to claim 2 above.
Regarding claim 8, the prior arts fail to teach or reasonably suggest an apparatus, wherein the reference calibration circuit includes a current mirror circuit that is configured to provide the calibration current, the current mirror circuit also configured to provide a first current to a reference resistance circuit having a predetermined impedance, wherein the current mirror circuit is further configured to adjust the first current to maintain an output voltage of the reference resistance circuit at a predetermined reference value, and wherein the calibration current is based on the first current, in combination with the other limitations of the claim.
Regarding claim 9, claim 9 is objected to due to its dependency to claim 8 above.
Regarding claim 13, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 13 is allowed under the same rationale as claim 2 above.
Regarding claim 14, claim 14 is objected to due to its dependency to claim132 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 8. Therefore, claim 18 is allowed under the same rationale as claim 8 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844